The opinion of the Court was drawn up by
Wells J.
— Where an instrument or record is lost, the party is expected to show, that he has exhausted, in a reasonable degree, all the sources of information and means of discovery, which the nature of the case would naturally suggest, and which were accessible to him. 1 Greenl. on Ev. § 558.
It appears in the present case, that the widow of the justice is living, but neither her testimony, nor that of any member of his family was introduced. They would ordinarily have the best means of knowing whether the docket, which is said to contain the record, was lost, and the contents of it. No witness testifies to a sufficient examination of the places of deposit of the justice’s papers.
And the secondary evidence is too loose and uncertain, to show a proper judgment. The writ was made returnable on the 29th of January, 1831, on which day the judgment should have been rendered. There is no minute of any continuance. The alias execution recites a judgment rendered February 5, 1831. A judgment, rendered on that day, is not evidence of one, which should have been rendered on another day. There is no evidence of a judgment on the 29th of January. In the case of Davidson v. Slocomb, 18 Pick. 464, the minutes of *374the justice contained all the material parts, which the record would comprise. In Pruden v. Alden, 23 Pick. 184, there had been over thirty years possession, under the deed of the administratrix, to whom it was alleged the license had been granted. Here was sufficient time to authorize the application of the doctrine of presumption.
The present case is not equal in proof, to that of Clap v. Clap, 4 Mass. R. 520, where the judgment was reversed for error in the record.
According to the agreement of the parties, a nonsuit must be entered.